RELOCATION ASSISTANCE REPAYMENT AGREEMENT

1. This Relocation Assistance Repayment Agreement (“Agreement”) is by and
between MoneyGram Payment Systems, Inc. (“MoneyGram”) and Luke Wimer
(“Individual”). MoneyGram has agreed to incur expenses, and make certain
payments to Individual (collectively, the “Payments”) to enable Individual to
relocate from Boston to Dallas to as the EVP Operations & Technology. The
Payments are described in the attached “Exhibit 1” to this Agreement. This
agreement supersedes any other relocation agreements/arrangements with MoneyGram
Payment Systems, Inc.

2. Individual confirms that neither he/she nor any other household member is
receiving relocation benefits from any other company or source. If so,
Individual acknowledges and agrees that the Payments are subject to reduction by
MoneyGram in an amount equal to any relocation benefits paid by another source.

3. Individual agrees to repay MoneyGram, on demand, for any and all Payments
made by MoneyGram (including any grossed-up amounts) in the event of any of the
following occurrences: (a) Individual voluntarily terminates his/her employment
with MoneyGram for any reason other than death or total disability, or is
terminated for Cause (as defined below) within twenty-four (24) months of the
date of this Agreement; or (b) Individual fails to relocate within one year of
this agreement.

The amount to be repaid shall be 100% of the gross Payments if any of the
occurrences described in (a) or (b) above takes place during the twenty-four
(24) months following the date of this Agreement.

4. For purposes of this Agreement, MoneyGram will have “Cause” to terminate
Individual’s employment if MoneyGram determines, in its sole discretion, that
Individual (a) misappropriated any funds or property from MoneyGram, or
committed fraud or embezzlement, or engaged in any criminal, fraudulent,
dishonest or illegal activities; (b) unreasonably failed to perform
MoneyGram-related employment duties in any material respect; or (c) committed
willful or grossly negligent acts that impair MoneyGram’s goodwill or business.

5. Individual acknowledges and agrees that his/her repayment obligations under
this Agreement extends to all of the Payments, without regard to any deduction
for any payroll or other tax obligations. Individual further acknowledges and
agrees that he/she is responsible for any tax obligations arising out of his/her
receipt of any relocation benefits and for any tax refund or credit applications
in the event of the Individual’s repayment of any relocation benefits.

6. Individual further understands and acknowledges that the Payments (or a
substantial portion thereof) will be included on his/her W-2 Form as “Other
Compensation,” and that it is Individual’s responsibility to contact a tax
advisor regarding proper preparation of his/her tax returns, and the effect of
the Payments on such tax returns

7. Individual understands and agrees that any repayment(s) required under this
Agreement will be due and payable to MoneyGram within thirty (30) days of
Individual’s last day of employment. The Individual further agrees to reimburse
MoneyGram for any attorneys’ fees, court costs and expenses that MoneyGram
incurs in enforcing the terms of this Agreement.

8. Individual understands and agrees that upon his/her notice to MoneyGram of
his/her decision to voluntarily terminate employment, or failure to relocate
pursuant to a transfer, or the termination of Individual’s employment for Cause,
MoneyGram will have no further obligation to provide any further Payments, or to
process any pending request for relocation benefits and/or reimbursements.

9. Individual agrees to abide by the policies and procedures described in
MoneyGram’s U.S. Domestic Relocation Policy.

10. Nothing in this Agreement changes Individual’s status as an “at-will”
employee. Individual understands that his/her employment may be terminated for
any reason at any time by either MoneyGram or by Individual. Nothing in this
Agreement constitutes a contract or guarantee of employment for any specific
period of time.

11. The terms of this Agreement shall be governed by and interpreted in
accordance with the laws of the State of Texas. This Agreement contains the
entire agreement and understanding between Individual and MoneyGram with respect
to the subject matter hereof and supersedes all prior understandings,
arrangements, representations, warranties and agreements between the parties,
whether oral or written, with respect to the same. This Agreement may only be
modified by a writing, signed by each duly authorized representative, which
includes a specific acknowledgement of and reference to this Agreement.

12. To the extent that any court of competent jurisdiction holds any provisions
(or any part of a provision) of this Agreement to be invalid or unenforceable,
such holding shall in no way affect the validity or enforceability of the
remainder of this Agreement.

Individual hereby acknowledges he/she has carefully read this Agreement, and
with a full and complete understanding of its terms, voluntarily accepts its
terms and conditions.

     
/s/ J. Lucas Wimer
  /s/ Steven Piano
 
   
Individual’s Signature
  Company Representative
J. Lucas Wimer
  July 15, 2011
 
   
Print Name
  Date
July 15, 2011
 

 
 

Date
 


1

EXHIBIT 1

J. Lucas Wimer

Payments subject to recovery by MoneyGram Payment Systems Inc.:



  •   A relocation allowance of $100,000 (less applicable taxes and
withholdings), paid upon your acceptance of this agreement.

2